MARX, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action by Emelie Pritz to enjoin one Frank Messer and others from the erection of an eleven story apartment building on a lot adjacent to the former’s lot in violation of the Zoning Ordinance of the City of Cincinnati, which prohibited the erection of apartments in that locality. The plaintiff in her petition not only claimed that there was a violation of the Ordinance, but also that the permit was invalid because it did not comply with the provisions of the Ordinance. In granting the relief prayed for, the court held:
1. The Zoning Ordinance of the City of .Cincinnati is valid. (Santaggelo v. Cincinnati, No. 59087, Superior Court.)
2. Where plaintiff shows that he will sustain special damages if defendant is permitted to erect a proposed building in violation of zoning resolutions, he is entitled to equitable aid in enjoining the same.
3. An injunction will issue to prevent the erection of a building in violation of a Zoning Ordinance, though it is not negligence per se, if the person seeking such injunction show's that its ereection will work special or irreparable injury to them or their property.
4. An adjacent property owner is entitled to an injunction to prevent the erection of an apartment building in violation of a Zoning Ordinance.
5. Where a Zoning Ordinance requires the submission of certain plans and specifications, the “submitted” plans must be practical and of such a nature that a- building could be built from the same.